                                                                                                                                                   17
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November I, 1987)
                                     v.

           Francisco Reymondo Pantoka-Alvarado                                      Case Number: 3:19-mj-20876

                                                                                    Frank Torres Morell
                                                                                    Defendant's Atforney


REGISTRATION NO. 83331298
THE DEFENDANT:
 ~ pleaded guilty to count(s) _l_of
                                  __                    ! _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                   Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         I

      The defendant has been found not guilty on count(s)
                                                                             ---------~---------
      Count(s)                                                                       dismissed on the motion ofthe United States.
                   ----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ¥     TIME SERVED                                                                           days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative,                        charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, February 15, 2019
                                                                                  Date of Imposition of Sentence

                ~/   \. \
Received
              =ousM-:-:-------F-IL_E_D_...,....... HO 0    BLE KAREN S. CRAWFORD


                                                 I
                                                   UNITED ST ATES MAGISTRATE JUDGE

                                                     Feb 15 2019
Clerk's Office Copy                             CLERK, U.S. DISTRICT COURT                                                       3:19-mj-20876
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                           BY            s1 erieas       DEPUTY
